Citation Nr: 1103359	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
depressive disorder, to include entitlement to a total disability 
evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter is on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky

The Veteran requested a hearing before with Board in March 2009.  
However, in April 2009, he sent a letter withdrawing his request 
for a hearing.  Therefore, the Board may proceed in addressing 
the merits of the claim.  

The issue of entitlement to a TIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's depression has been characterized by irritability 
and some suicidal ideation; however, obsessional rituals, 
impaired impulse control, near-continuous panic or depression 
affecting ability to function independently, spatial 
disorientation, illogical or obscure speech, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an 
acquired psychiatric disorder, diagnosed as depression have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code (DC) 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's depression claim arises from his disagreement with 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.



Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records, and the Veteran 
submitted his own private treatment records, including records 
submitted in conjunction with a claim for benefits with the 
Railroad Retirement Board.  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Next, the Veteran was afforded a VA examination in November 2007 
in order to address, as relevant in this appeal, the current 
level of impairment due to his depression.  38 C.F.R. § 3.159(c) 
(4).  Moreover, evidence does not suggest suggesting that there 
has been a material change in the severity of the Veteran's 
depression since that examination.  Specifically, while the 
Veteran stated in March 2009 that his condition "continues to 
deteriorate," he provided no clear example as to how his 
disability had worsened since the last examination versus.  
Instead, the Board interprets this blanket statement as one 
relating that the depressive disorder has worsened over the 
course of many years.  Additionally, the Board notes that the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  

Additionally, when VA undertakes to provide a VA examination, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As is noted below, the 
Board finds that this examination is more than adequate, as it is 
predicated on a full reading of the evidence in the claims folder 
as well as a comprehensive interview with the Veteran.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating for Depression

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In this case, the Veteran served in the Army from July 1969 to 
June 1971.  He submitted a claim for entitlement to service 
connection for depression in May 2007, which the RO granted in a 
March 2008 rating decision, with a 10 percent disability rating.  
After the Veteran submitted a Notice of Disagreement in June 
2008, the RO increased his rating to 50 percent for the entire 
course of the appeal.  

Even though the RO increased the Veteran's rating subsequent to 
the filing of a Notice of Disagreement, the Court of Appeals for 
Veterans Claims has held that a rating decision issued subsequent 
to a Notice of Disagreement which grants less than the maximum 
available rating does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 
1 Vet. App. 160 (1991).  Since the RO granted only a portion of 
the Veteran's increased rating claim, his appeals properly remain 
before the Board for review.

In order to be entitled to the next-higher 70 percent rating, the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as: 
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	impaired impulse control (such as unprovoked irritability 
with periods of violence); 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	spatial disorientation; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	inability to establish and maintain effective 
relationships. 
See 38 C.F.R. § 4.130, DCs 9411, 9434.


Based on the relevant evidence in this case, which is comprised 
primarily of a VA examination in November 2007, a rating in 
excess of 50 percent is not warranted.  First, at that VA 
examination, the Veteran denied receiving any mental health 
therapies.  He stated that he managed his depression strictly 
through medications.  He stated that he had some suicidal 
ideation, but he admitted that he had no plan to actually follow 
through on such thoughts.  Moreover, homicidal ideation was 
absent.  Thus, while he admitted to suicidal ideation, the 
evidence does not indicate that such ideation is of a severity 
that would cause occupational or social impairment. 

Next, the evidence does not indicate the presence of obsessional 
rituals or impaired impulse control.  Specifically, at that same 
VA examination, the Veteran displayed no impaired ability to make 
decisions, and his cognitive functioning was grossly intact.  
Moreover, while he has on occasion indicated feelings of 
irritability, the evidence does not indicate impaired impulse 
control such as episodes of unprovoked irritability or violence.  
Therefore, obsessional rituals or impaired impulse control has 
substantially not been shown.  

Additionally, the evidence does not indicate that the Veteran has 
episodes of near-continuous panic or depression affecting his 
ability to function independently.  The VA examiner in November 
2007 noted that the Veteran experienced impairment in social and 
occupational settings, and the Veteran himself complained of 
episodes of sleep disturbance, fatigue, irritability and 
tearfulness.  

However, these symptoms did not significantly affect his 
functioning.  Specifically, the Veteran denied experiencing 
hallucinations, appeared alert, and was oriented to person, place 
and time.  Therefore, while the Veteran has symptoms of 
depression and irritability, the effects of this depression do 
not appear to be to the point where it affects his ability to 
function independently, appropriately or effectively.  

Next, the evidence does not indicate any spatial disorientation, 
nor does it indicate problems in communication, such as 
intermittent, obscure or irrelevant speech.  To the contrary, at 
the November 2007 VA examination, the Veteran's exhibited speech 
that was clear and coherent, as well as normal in rate and 
volume.  His affect was also normal.  Additionally, there was no 
evidence of circumstantiality or tangentiality, nor were there 
any indications of loose associations or flight of ideas.  

Additionally, as was addressed above, the examiner noted that the 
Veteran's cognitive functioning was grossly intact.  The examiner 
also observed good mental functioning, as the Veteran was able to 
do various math and language exercises.  Therefore, spatial 
disorientation or speech that is intermittently illogical, 
obscure or irrelevant has not been shown.  

Moreover, the evidence does not indicate that the Veteran has 
neglected his personal appearance or hygiene, nor does it 
indicate that he has difficulty adjusting to stressful 
circumstances.  Specifically, at his VA examination in November 
2007, he appeared well-developed, was dressed appropriately and 
exhibited good hygiene.  As far as his ability to adjust to 
stressful situations is concerned, he apparently has episodes of 
"road rage."  However, he showed no impaired ability to make 
reasonable life decisions.  Thus, the Veteran does not neglect 
his personal appearance and, while he does have some "road 
rage," the evidence does not indicate a significant inability to 
adjust to stressful situations.  

Finally, the evidence does not indicate an inability to establish 
and maintain effective relationships.  For example, by the time 
of his VA examination, the Veteran had been married for 38 years.  
He described his relationship with his wife as good.  It is also 
notable that his wife and daughter accompanied him to the VA 
examination.  While his wife stated that there have been 
occasions where there were some arguments, the evidence does not 
indicate an overall inability to maintain relationships.  

As far the relationships at his employment are concerned, the 
evidence indicates that he has been retired since 1999.  There is 
some conflict as to the cause of his retirement.  A July 1999 
report to the Railroad Retirement Board indicated that the 
Veteran's retirement was precipitated by a disability of the left 
foot.  However, in January 2000 report to the Railroad Retirement 
Board, J.H.B., M.D., intimated that the Veteran's unemployment 
was due to a low back disability and his depression.  Reference 
was made to a railroad injury in 1999.  He did not discuss the 
Veteran's numerous other health problems, to include vascular 
disease of the legs and hernia.  Such reduces the overall 
probative value of the opinion.  Thus, while there is some 
evidence of that the Veteran's depressive disorder results in 
difficulty with interpersonal relationships, it does not appear 
that his depression causes an inability to establish effective 
relationships.  

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Here, the Veteran's GAF was reported as 65 at his November 2007 
VA examination.  A GAF score ranging from 61-70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board finds that the mild symptoms described in the DSM-IV in 
connection with a GAF scores in the 61-70 range equate with the 
Veteran's overall level of disability, with no more than an 
occasional decrease in work efficiency and intermittent inability 
to perform tasks.  To that end, his PTSD symptoms are not 
consistent with a disturbance of speech, difficulty understanding 
complex commands, impaired long-term memory, or impaired judgment 
or abstract thinking.  Moreover, the Board concludes that the 
symptoms associated with a GAF of 65 are inconsistent with the 
symptoms that are normally associated with a 70 percent 
disability rating.  

In conclusion, the evidence shows some social impairment.  
However, the criteria for a rating in excess of 50 percent rating 
(i.e. obsessional rituals which interfere with routine 
activities, impaired impulse control, near-continuous panic or 
depression affecting ability to function independently, spatial 
disorientation; or neglect of personal hygiene) have not been 
shown.  Even considering the Court's hold in Mauerhan, the Board 
finds that the totality of the evidence simply does not support 
the finding that a higher (70 percent) rating is warranted.

With regard to this claim, the Board has also considered the 
Veteran's statements that his depression is worse than the 50 
percent rating he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability for his 
depression according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's depression has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent observations in conjunction with 
the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has been retired since 1999.  Moreover, 
the Board concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


ORDER

An initial rating in excess of 50 percent for an acquired 
psychiatric disorder, diagnosed as depression, is denied.

REMAND


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for TDIU 
is part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.

Here, the record includes at January 2000 report from J.H.B., 
M.D., to the Railroad Retirement Board addressing the Veteran's 
eligibility for disability retirement.  He states that he has 
been treating the Veteran for depression since 1997, and that the 
primary symptoms of his depression include fatigue, depressed 
mood, insomnia, and loss of libido.  The adverse of effects of 
the Veteran's chronic low back pain are discussed in detail.  Dr. 
J.H.B. concludes by stating that "the degree of mental and 
physical impairments which arise from the chronic low back pain 
and depression have created a permanent and total disability from 
any type of employment."  Based on this evidence, as well as 
statements from the Veteran, the Board finds that the issue of 
entitlement to a TIU has been reasonably raised by the record and 
is, thus, properly before the Board by virtue of his claim for an 
increased rating.  

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

As discussed above, the Board acknowledges that the Veteran is 
currently service connected for depression alone but that he is 
also shown to suffer from multiple non-service connected physical 
disabilities including chronic low back pain and a neurological 
disability of the left foot.  Given the evidence of record 
demonstrating that the Veteran may be currently unemployable, a 
VA examination and opinion should be provided to determine 
whether his service-connected disability alone renders him unable 
to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in 
compliance with the VCAA that notifies him of 
what evidence he must show to support a claim 
for TDIU.

2.  Provide the Veteran with an examination 
to determine the effects of his service-
connected depression on his ability to 
maintain employment consistent with his 
education and occupational experience.

The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.

Based on a review of the case and the claims 
file, the examiner must provide an opinion as 
to whether the Veteran's service-connected 
disability alone precludes him from securing 
and following substantially gainful 
employment consistent with his education and 
occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion.  If 
the requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.

3.  If a favorable opinion is received from 
the VA examiner, the RO must determine 
whether the assignment of a TIU is warranted 
under the tenets of 38 C.F.R. § 4.16(b), 
which should include referring the matter to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension Service to 
determine whether a TIU rating is warranted 
under an extraschedular basis.

4.  After completion of the foregoing, the 
AMC should adjudicate the claim of 
entitlement to TIU.  If the benefit sought is 
denied, the Veteran and his representative 
must be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


